DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 3/15/2022.
Claim 9 has been added.
Claims 1-8 have been canceled.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
	Domestic Benefit
The ADS filed 7/10/2018 properly claims the benefit of Provisional Applications 62/530833 (filed 7/10/2017), 62/530831 (filed 7/10/2017), 62/530834 (filed 7/10/2017), and 62/530836 (filed 7/10/2017).  Claim 9 claims subject matter not supported by any of the above provisional applications (e.g., subgroupings of a linked group, vector file format); therefore, the claim as presently drafted is granted an effective filing date of 7/10/2018.
Response to Applicant’s Arguments
Objections
The present amendment to Fig. 3 obviates the objection thereto; therefore, it is withdrawn.
The amendments to the specification filed on 7/06/2021 cannot be entered because they do not comply with 37 C.F.R. 1.121.  Particularly, these amendments request that Paragraph 00506 (a paragraph which does not exist in the specification) be replaced, rather than 0056.  Had these amendments properly identified Paragraph 0056 and been entered, they would have corrected all pending objections to the specification and Fig. 2.  
The present cancellation of Claim 3 obviates the previous objection thereto; therefore, it is withdrawn.
Claim Rejections – 35 USC § 112
The present cancellation of Claims 1-8 obviates the previous 112 rejections thereto; therefore, these rejections are withdrawn.  
Claim Rejections – 35 USC § 101
	The present cancellation of Claims 1-8 obviates the previous 101 rejections thereto; therefore, these rejections are withdrawn.  Applicant’s remarks on this subject make no reference to the presently pending Claim 9.
Claim Rejections – 35 USC § 103
	The present cancellation of Claims 1-8 obviates the previous 103 rejections thereto; therefore, these rejections are withdrawn.  Applicant’s remarks on 102 and 103 make no reference to the presently pending Claim 9.
Discussion of Prior Art Cited but Not Applied
Applicant’s Remarks reproduce the “Discussion of Prior Art Cited but Not Applied” section of the previous Office Action.  The purpose of this is unclear, as no arguments, comments, or clarifying language is added to this reproduction.
Specification
The disclosure is objected to because of the following informalities:
In 0020, “the processor 104” should read “the processor 102;”
In 0024, “a display device 110” should read “a display device 106;”
In 0036, “the access credential data features corresponding to a particular location (e.g., seat) are used link the given access credential to the specific section of the venue map” should read “the access credential data features corresponding to a particular location (e.g., seat) are used to link the given access credential to the specific section of the venue map;”
In 0055 and 0056, “the visualization module 308” should read “the visualization module 306;” and 
In 0073, “It should be appreciated that are only examples” should read “It should be appreciated that the illustrative embodiments are only examples.”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  210 (see Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  
“wherein the available ticket inventory data includes data identifying a plurality of tickets available for purchase for the event form a linked group” should read “wherein the available ticket inventory data includes data identifying a plurality of tickets available for purchase for the event which form a linked group” or similar; and 
“based, at least, on ticket inventory data” should read “based, at least, on the available ticket inventory data.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “aggregating, with a ticket inventory system configured by code executing therein, available ticket inventory data…” of Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, the ticket inventory system will be interpreted as incorporating the structural elements of Paragraphs 0017-0030 and Fig. 1 as necessary.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 9, “the remote computing system” lacks antecedent basis, as no remote computing system is previously disclosed in the claim.  Further, it is unclear, as drafted, whether this remote computing system is intended to be the same or different from the “remote computing device,” and whether the steps following “the remote computing system configured to…” (particularly those specifically identified as being carried out “by the remote computing device”) are intended to be claimed as being performed by both the remote computing system and either the remote computing device or the ticket inventory system, respective to the component identified in each limitation.  Examiner additionally notes that the active verb starting each of the limitations following “the remote computing system configured to…” ends in -ing, which is grammatically improper.  In light of the specification, for the purposes of this examination the term “the remote computing system” is interpreted as indicating “the remote computing device.”  As such, “the remote computing system configured to…” is redundant and will be interpreted as if removed (which also avoids the above-noted grammatical issues).
Claim 9 contains the following verbiage:  “applying, as a second visual overlay, on the displayed map and displayed list a second unique visual marker that identifies each member in the linked group as belonging to one of the created subgroups based on the subgroup data object.”  The term “the created subgroups” lacks antecedent basis, as no “created subgroups” are previously disclosed in the claim (rather, a subgroup data object is created).  Further, inconsistent use of “sub-group(s)” and “subgroup(s)” in the claim causes further indefiniteness in this term.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 9, the limitations of aggregating, with a ticket inventory system configured by code executing therein, available ticket inventory data from at least one ticket inventory database for an event, wherein the available ticket inventory data includes data identifying a plurality of tickets available for purchase for the event form a linked group; accessing for the event, with the ticket inventory system, a venue map as a vector file, wherein the venue map includes a plurality of addressable locations; associating, with the ticket inventory system, each one of the plurality of tickets available for purchase with one of the addressable locations of the venue map based, at least, on ticket inventory data; assigning, with the ticket inventory system, each addressable location of the venue map a pre-determined visual marker according to whether the addressable location is associated with one of the plurality of tickets available for purchase; transmitting, with the ticket inventory system, the venue map and the linked status visual marker to a remote computing device, remote from the ticket inventory system and in communication therewith over a communication network; receiving, by the remote computing device, the venue map from the ticket inventory system; receiving, from a user of the remote computing device using the input device, a selection of a selected addressable location within the venue map associated with one of the plurality of tickets available for purchase; creating, by the ticket inventory system, a subgroup data object that includes data values corresponding to at least two sub-groups of the linked group, wherein each sub-group includes reference to at least one ticket that is part of the linked group; and transmitting, by the ticket inventory system, the subgroup data object to the remote computing device, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations falls at least within the enumerated subgrouping of commercial or legal interactions, or managing personal behavior or relationships between people.    
Additionally, the limitations of aggregating, with a ticket inventory system configured by code executing therein, available ticket inventory data from at least one ticket inventory database for an event, wherein the available ticket inventory data includes data identifying a plurality of tickets available for purchase for the event form a linked group; associating, with the ticket inventory system, each one of the plurality of tickets available for purchase with one of the addressable locations of the venue map based, at least, on ticket inventory data; determining, by the ticket inventory system, if a pre-determined timing threshold has been met; and creating, by the ticket inventory system, a subgroup data object that includes data values corresponding to at least two sub-groups of the linked group, wherein each sub-group includes reference to at least one ticket that is part of the linked group, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, the activities claimed in these limitations comprise observations, evaluations, judgments, and/or opinions.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a ticket inventory system configured by code executing therein; wherein the venue map is in the form of a vector file; generating, with the ticket inventory system, a linked status visual marker that is associated with each member of the linked group; a remote computing device, remote from the ticket inventory system and in communication therewith over a communication network; the remote computing device having an input device and a display device; displaying, by the remote computing device, the venue map and a display window on the display, wherein the display window provides a displayed list of each one of the plurality of tickets available for purchase; applying, as a visual overlay, the linked status visual marker on the selected addressable location and at least one additional addressable location that corresponds to one of the plurality of tickets available for purchase that is a member of the linked group and applying the visual overlay to the each one of the plurality of tickets in the displayed list that is a member of the linked group; and applying, as a second visual overlay, on the displayed map and displayed list a second unique visual marker that identifies each member in the linked group as belonging to one of the created subgroups based on the subgroup data object.  A ticket inventory system configured by code executing therein, and a remote computing device, remote from the ticket inventory system and in communication therewith over a communication network amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Displaying, by the remote computing device, the venue map and a display window on the display, wherein the display window provides a displayed list of each one of the plurality of tickets available for purchase; applying, as a visual overlay, the linked status visual marker on the selected addressable location and at least one additional addressable location that corresponds to one of the plurality of tickets available for purchase that is a member of the linked group and applying the visual overlay to the each one of the plurality of tickets in the displayed list that is a member of the linked group; and applying, as a second visual overlay, on the displayed map and displayed list a second unique visual marker that identifies each member in the linked group as belonging to one of the created subgroups based on the subgroup data object amount to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Wherein the venue map is in the form of a vector file; generating, with the ticket inventory system, a linked status visual marker that is associated with each member of the linked group; and the remote computing device having an input device and a display device amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Those limitations categorized as insignificant extra-solution activity are further found to be well-understood, routine, and conventional.  It is common in the art to display a map of a venue to a user so that the user may select the seat(s) they wish to purchase (see Paragraph 0005 of the present application).  Further, the highlighting of particular seats via visual overlay (individually, as a group, or as a subgroup) upon selection is described in the specification at such a high level of generality that one of ordinary skill in the art would know how to implement this step in order to satisfy the written description requirements of 112(a) (see at least Paragraphs 0042, 0045, and 0057-0059 as well as Fig. 4 of the present application).  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al (PGPub 20180157998) (hereafter, “Huynh”) in view of Bhan et al (PGPub 20150287119) (hereafter, “Bhan”), Gandham et al (PGPub 20150106134) (hereafter, “Gandham”), Bonev et al (PGPub 20090157513) (hereafter, “Bonev”), Bowman et al (PGPub 20060116916) (hereafter, “Bowman”), Bruckhaus et al (PGPub 20120316924) (hereafter, “Bruckhaus”), and Sunshine et al (PGPub 20200380427) (hereafter, “Sunshine”).  
Regarding Claim 9, Huynh does not explicitly disclose but Bhan does disclose aggregating, with a ticket inventory system configured by code executing therein, available ticket inventory data from at least one ticket inventory database for an event (Abstract; ¶ 0020-0021, 0029, 0038-0039; computer-implemented systems encoded with computer program instructions; aggregating ticket listings for a selected event from primary and secondary market vendors; system provides the client with additional services and/or information, such as additional ticket inventory (e.g., ticket inventory that can be provided in customized groups to potential ticket purchasers)).  Huynh discloses wherein the available ticket inventory data includes data identifying a plurality of tickets available for purchase for the event which form a linked group (¶ 0020, 0024, 0051, 0128; Figs. 3A-6B; each seat numbered and assigned to a location; seats associated by common traits, e.g., same row/section, aisle seats, handicap accessible seats, similar pricing).
Huynh additionally discloses accessing for the event, with the ticket inventory system, a venue map, wherein the venue map includes a plurality of addressable locations (¶ 0067, 0128, 0135; "distributed computing environments;" location mapping may be received from a separate device).  Huynh, Bhan, Gandham, Bonev, Bowman, and Bruckhaus do not explicitly disclose but Sunshine does disclose wherein the venue map is in a vector file format (¶ 0244; the map may be in scalable vector graphics (.svg) format).  


Huynh additionally discloses:
associating, with the ticket inventory system, each one of the plurality of tickets available for purchase with one of the addressable locations of the venue map based, at least, on ticket inventory data (Abstract; ¶ 0018-0020; Figs. 2A-2C; tickets represent seat locations; available seat locations correspond to unsold tickets);
assigning, with the ticket inventory system, each addressable location of the venue map a pre-determined visual marker according to whether the addressable location is associated with one of the plurality of tickets available for purchase (¶ 0051-0052; Figs. 3A-3F; availability chart indicating seat locations that are available (e.g., not yet reserved)); and
generating, with the ticket inventory system, a linked status visual marker that is associated with each member of the linked group (¶ 0018, 0024, 0051-0052, 0120; Figs. 3A-6B; mapping of seats by attribute).
Huynh and Bhan do not explicitly disclose but Gandham does disclose:
transmitting, with the ticket inventory system, the venue map and the linked status visual marker to a remote computing device, remote from the ticket inventory system and in communication therewith over a communication network (¶  0054-0055, 0058, 0067, 0070, 0074, 0078; Figs. 1, 3-6; user device connected to the ticket server over a network; server provides a venue map to the user; map may indicate seat groupings); 
the remote computing device having an input device and a display device (¶ 0034-0035; Figs. 1-2; exemplary computer system suitable for implementing one or more devices of the computing system in Fig. 1; computer system comprises a display, input/output, cursor control, etc.);
receiving, by the remote computing device, the venue map from the ticket inventory system (¶ 0074; Figs. 1-5; server provides a venue map to the user); and
displaying, by the remote computing device, the venue map and a display window on the display, wherein the display window provides a displayed list of each one of the plurality of tickets available for purchase (Abstract; ¶ 0054-0055, 0074; Figs. 4-5; server provides a venue map to the user; display may include a venue map and a list of available tickets for the event).
Huynh does not explicitly disclose but Bhan does disclose:
receiving, from a user of the remote computing device using the input device, a selection of a selected addressable location within the venue map associated with one of the plurality of tickets available for purchase (Abstract; ¶ 0080-0082, 0095-0096, 0107; Figs. 5B, 8; user may select one of the presented ticket seat locations); and
applying, as a visual overlay, the linked status visual marker on the selected addressable location and at least one additional addressable location that corresponds to one of the plurality of tickets available for purchase that is a member of the linked group (Abstract; ¶ 0064-0066, 0079-0082, 0095-0096, 0107; Figs. 5B, 8; user may select a number of the presented ticket seat locations; a selected ticket listing may be highlighted in a distinctive color; options to set the quantity of desired seats may visually reflect the availability of groups of tickets at given quantities; ticket seating location may be indicated visually using icons, pins, or some other graphical means overlayed on top of a venue map).  
Huynh, Bhan, and Gandham do not explicitly disclose but Bonev does disclose applying the visual overlay to each one of the plurality of entities in the displayed list that is a member of the linked group (¶ 0153; full list of contacts; selecting a group name displays the names of all contacts within the group (e.g., highlighted, bolded, outlined, etc.)).  Huynh and Bhan do not explicitly disclose but Gandham does disclose wherein the entities displayed in the list are the plurality of tickets (Abstract; ¶ 0054-0055, 0067-0069, 0074; Figs. 4-5; display may include a venue map and a list of available tickets for the event).  
Huynh, Bhan, Gandham, Bonev, and Bowman do not explicitly disclose but Bruckhaus does disclose determining, by the ticket inventory system, if a pre-determined timing threshold has been met (¶ 0021, 0023; evaluation is based upon the defined period of time and the defined event ticket sale period; determining whether a defined period of time has passed from the ticket sale start time necessarily determines where the defined period of time is in relation to the ticket sale end time/event time).  
	Huynh, Bhan, Gandham, and Bonev do not explicitly disclose but Bowman does disclose:
creating, by the ticket inventory system, a subgroup data object that includes data values corresponding to at least two sub-groups of the linked group, wherein each sub-group includes reference to at least one ticket that is part of the linked group (¶ 0027; Claims 20-21; identify sub-groupings of seats; in an example, a grouping of thirteen seats can be divided into sub-groups for purchasers seeking groups of six and seven tickets or other various combinations); and
transmitting, by the ticket inventory system, the subgroup data object to the remote computing device (¶ 0018-0019, 0024, 0027; Figs. 1, 3; Claims 20-21; in an example, a grouping of thirteen seats can be divided into sub-groups for purchasers seeking groups of six and seven tickets or other various combinations; determined grouping of seats is presented to the purchaser via graphical user interface).
Huynh does not explicitly disclose but Bhan does disclose applying, as a visual overlay, on the displayed map a unique visual marker that identifies each member in the linked group (Abstract; ¶ 0064-0066, 0079-0082, 0095-0096, 0107; Figs. 5B, 8; user may select a number of the presented ticket seat locations; a selected ticket listing may be highlighted in a distinctive color; options to set the quantity of desired seats may visually reflect the availability of groups of tickets at given quantities; ticket seating location may be indicated visually using icons, pins, or some other graphical means overlayed on top of a venue map).  Huynh, Bhan, Gandham, and Bonev do not explicitly disclose but Bowman does disclose wherein the unique visual marker is a second unique visual marker that identifies each member in the linked group as belonging to one of the created subgroups based on the subgroup data object (¶ 0018-0019, 0024, 0027; Figs. 1, 3; Claims 20-21; in an example, a grouping of thirteen seats can be divided into sub-groups for purchasers seeking groups of six and seven tickets or other various combinations; determined grouping of seats is presented to the purchaser via graphical user interface).  
Huynh, Bhan, and Gandham do not explicitly disclose but Bonev does disclose applying, as a second visual overlay, on the displayed list a unique visual marker that identifies each member in a linked group (¶ 0153; full list of contacts; selecting a group name displays the names of all contacts within the group (e.g., highlighted, bolded, outlined, etc.)).  Huynh, Bhan, Gandham, and Bonev do not explicitly disclose but Bowman does disclose wherein the linked group is a group of tickets; wherein the unique visual marker is a second unique visual marker that identifies each member in the linked group as belonging to one of the created subgroups based on the subgroup data object (¶ 0018-0019, 0024, 0027; Figs. 1, 3; Claims 20-21; in an example, a grouping of thirteen seats can be divided into sub-groups for purchasers seeking groups of six and seven tickets or other various combinations; determined grouping of seats is presented to the purchaser via graphical user interface).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the credential selection and display functionality of Bhan with the event ticket management system of Huynh because Bhan teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and Paragraphs 0017, 0019-0020, 0024, and 0031, the invention of Bhan is disclosed for use in an event ticket management system such as that of Huynh.  Further, Huynh discloses its system for use with presenting available tickets to a user via a map or chart such that the user may purchase one or more of the available tickets (see at least the Abstract and Paragraphs 0017, 0019-0020, 0024, and 0031), and as such, one of ordinary skill in the art at the time of filing would recognize that the credential selection and display functionality of Bhan would apply to and improve the ticket mapping of Huynh.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the credential selection and display functionality of Ganham with the event ticket management system of Huynh and Bhan because Ganham teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and Paragraphs 0019-0020, the invention of Ganham is disclosed for use in an event ticket management system such as that of Huynh and Bhan.  Further, Huynh discloses its system for use with presenting available tickets to a user via a map or chart such that the user may purchase one or more of the available tickets (see at least the Abstract and Paragraphs 0017, 0019-0020, 0024, and 0031), and as such, one of ordinary skill in the art at the time of filing would recognize that the credential selection and display functionality of Ganham would apply to and improve the ticket mapping of Huynh and Bhan.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the list display functionality of Bonev with the event ticket management system of Huynh, Bhan, and Gandham because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Bonev are applicable to the base device (Huynh, Bhan, and Gandham), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ticket subgrouping functionality of Bowman with the event ticket management system of Huynh, Bhan, Gandham, and Bonev because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Bowman are applicable to the base device (Huynh, Bhan, Gandham, and Bonev), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ticket management techniques of Bruckhaus with the event ticket management system of Huynh, Bhan, Gandham, Bonev, and Bowman because Bruckhaus teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0011, the invention of Bruckhaus is disclosed for use in a ticket management system such as that of Huynh, Bhan, Gandham, Bonev, and Bowman.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vector file map format of Sunshine with the event ticket management system of Huynh, Bhan, Gandham, Bonev, Bowman, and Bruckhaus because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sunshine are applicable to the base device (Huynh, Bhan, Gandham, Bonev, Bowman, and Bruckhaus), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200027065 – “Apparatus for Access Control and Processing, Denker et al, which discloses a system for the display and sale of event tickets
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628